Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is responsive to claims filed on 02/10/2022.
Claims 1-18 are allowed in this office action.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the primary reason for allowance is A device for vacuum stoppering a medical container, comprising: a main body defining an internal volume comprising a variable pressure chamber configured to be connected to a vacuum pump; a stopper holder system arranged in communication with the variable pressure chamber and configured to receive and hold a stopper in a fixed position relative to the main body and aligned with the direction of travel of a piston rod; a piston rod moveable inside the internal volume of the main body along a longitudinal axis between a proximal rest position wherein the piston rod is remote from the stopper and a distal operative position wherein the piston rod contacts and pushes the stopper into the medical container, wherein the stopper is held in the fixed position by the stopper holder system until the piston rod contacts and pushes the stopper into the medical container; and a container holder system provided in the main body, arranged distally relative to the stopper holder system and in communication with the variable pressure chamber, said container holder system being configured to receive the proximal end of a medical container to be stoppered and to hold the medical container aligned with the direction of travel of the piston rod so that when moving, the piston rod pushes the stopper from the stopper holder system into the medical container to stopper the medical container.
The prior art does not anticipate the claimed subject matter, and it would not have been obvious to one of ordinary skill in the art to have combined the teachings and suggestions of the prior art to arrive at the claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS IGBOKWE/
Examiner, Art Unit 3731
/ANDREW M TECCO/Primary Examiner, Art Unit 3731